DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively. 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 recites “an upper substrate facing the upper substrate” but it should be “an upper substrate facing the lower substrate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-13 recite the limitation "the display" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there was no previous mention of a display in claim 1. For examination purposes and for proper antecedent basis “the display” is being interpreted as “the electroluminescent display” since all the claims are dependent on claim 1 which refers to an electroluminescent display and not simply a display. Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al. US PGPub. 2021/0057678 in view of Fujimaki et al. US PGPub. 2021/0376286. 	Regarding claim 1, Motoyama teaches an electroluminescence display (fig. 3, [0108]), comprising:  	a lower substrate (11, fig. 3) [0118] having a light emitting layer (33, fig. 3) [0116] at middle portions;  	an upper substrate (41, fig. 3) [0118] facing the lower substrate (11);  	a filling layer (37, fig. 3) [0131] filling space covering the light emitting layer (33);  	a micro-lens layer (36, fig. 3) [0130] disposed on the inner (lower) surface of the upper substrate (41);  	a color filter (CFR, CFG and CFB, fig. 3; hereinafter collectively called CF) [0131] disposed as corresponding to the light emitting layer (33) under the micro-lens layer (36); and  	a black matrix (BM, fig. 3) [0132] disposed at a side of the color filters (CF) under the micro-lens layer (36) (Motoyama et al., fig. 3).  	But Motoyama does not teach a dam disposed at circumferences of the lower substrate and surrounding the light emitting layer; and a filling layer (37, fig. 3) [0131] filling space surrounded by the dam. 	However, Fujimaki teaches an electroluminescent display (103, fig. 8) [0088] comprising a dam (16, fig. 8) [0046] disposed at circumferences of the lower substrate (11, fig. 8) [0041] and surrounding the light emitting layer (12B, fig. 8) [0050];  	a filling layer (17, fig. 8) [0046] filling space surrounded by the dam (16) (Fujimaki et al., fig. 8)..
 	Regarding claim 2, Motoyama in view of Fujimaki teaches the display according to claim 1, wherein the color filter (CF) includes a plurality of color filters (CFR, CFG and CFB, fig. 3) [0131]  having different color [0132], respectively (Motoyama et al., fig. 3, [0132]). 
	Regarding claim 4, Motoyama in view of Fujimaki teaches the display according to claim 2, wherein the micro-lens (36) layer includes:  	a first micro lens pattern (portion of lens layer 36 overlapping with CFR, fig. 3; hereinafter called 36R) corresponding to a first color filter (CFR);  	a second micro lens pattern (portion of lens layer 36 overlapping with CFG, fig. 3; hereinafter called 36G) corresponding to a second color filter CFG; and  	a third micro lens pattern (portion of lens layer 36 overlapping with CFB, fig. 3; hereinafter called 36B) corresponding to a third color filter CFB (Motoyama et al., fig. 3). 	Regarding claim 10, Motoyama in view of Fujimaki teaches the display according to claim 1, wherein the dam (16) attaches the upper substrate (18, fig. 8) [0046] and the lower substrate (11, fig. 8) [0041] by adhering inner (bottom) circumference surfaces of . 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama et al. US PGPub. 2021/0057678 in view of Fujimaki et al. US PGPub. 2021/03762 as applied to claim 1 above, and further in view of Lee et al., US PGPub. 2008/0192484. 	Regarding claim 8, Motoyama in view of Fujimaki does not teach the display according to claim 1, wherein the micro-lens layer (36) has a thickness in range of 25 µm to 50 µm.  	However, Lee teaches a micro-lens layer (32, fig. 1) [0034] for a display device wherein the micro-lens layer (32) has a thickness in range of 25 µm to 50 µm (30µm, [0057]) (Lee et al., fig. 1, [0057]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Motoyama with that of Lee by using the thickness of the micro-lens as taught by Lee and in the range as claimed in order to optimize the brightness and viewing angle of the display device (Lee et al., [0060], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	Regarding claim 9, Motoyama in view of Fujimaki does not teach the display according to claim 1, wherein the micro-lens layer (36) has a refractive index in range of 1.4 to 1.7. 	However, Lee teaches a micro-lens layer (32, fig. 1) [0034] for a display device wherein the micro-lens layer (32) has a refractive index in range of 1.4 to 1.7 (1.59, [0057]) (Lee et al., fig. 1, [0057]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Motoyama with that of Lee by using the refractive index of the micro-lens as taught by Lee and in the range as claimed in order to optimize the brightness and viewing angle of the display device (Lee et al., [0060], because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.                                                    Allowable Subject Matter
Claims 3, 5-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	an electroluminescence display wherein “the micro-lens layer is disposed on the plurality of color filters, wherein a width of a lens pattern is any one in rage of 430 nm to 490 nm, and wherein a pitch of the lens pattern is any one in range of 410 nm to 510 nm” as recited in claim 3; 	an electroluminescence display wherein “the first color filter passes a light in a wavelength of 630 nm, wherein a width of the first micro lens pattern is any one in rage of 600 nm to 660 nm, and wherein a pitch of the first micro lens pattern is any one in range of 580 nm to 680 nm” as recited in claim 5; 	an electroluminescence display wherein “the second color filter passes a light in a wavelength of 530 nm, wherein a width of the second micro lens pattern is any one in rage of 500 nm to 560 nm, and wherein a pitch of the second micro lens pattern is any one in range of 480 nm to 580 nm” as recited in claim 6; 	an electroluminescence display wherein “the third color filter passes a light in a wavelength of 460 nm, wherein a width of the third micro lens pattern is any one in rage of 430 nm to 490 nm, and wherein a pitch of the third micro lens pattern is any one in range of 410 nm to 510 nm” as recited in claim 7; and  	an electroluminescence display wherein “the micro-lens layer includes: a pattern portion contacting the color filter and the black matrix and having a plurality of lens patterns; and an encapsulation portion expanding from the pattern portion to the outside, covering upper surface and the outer side surface of the dam, covering a side surface of the lower substrate and covering an outer bottom surface of the lower substrate” as recited in claim 11.  	Claims 12-13 are also allowable for further limiting and depending upon allowable claim 11 if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892